I respectfully dissent from the opinion of the majority. I concur in the conclusion that there was no issue of self-defense in the case, although there were some circumstances which explain why the trial court may have concluded that there was. I do not think that an error or misconception of this sort inducing the giving of a defensive charge should reverse the case. Of course, if the issue of self-defense was in the case and the court hadnot submitted the issue a reversal would inevitably result. If, however, the trial court in his anxiety to accord the defendant every possible right errs on mercy's side and submits an issue not made by the evidence, and favorable in its character, shall it be said that this is error for which the work of the trial court shall be undone and the case reversed? Are we mistaken in believing that there is yet such a thing as harmless error and such a rule as that the defendant can not complain of the action of the court if more favorable to him than he has a right to demand? The decision in the case cited does not sustain the ruling of the court in this case. In the Anderson case supra, the court failed to submit the issue of alibi, which was raised by the evidence, which failure or refusal was excepted to at the time and for this the case was reversed. True, Judge Hurt does say that the submission of the issue of self-defense not raised by the evidence, tended to intensify this error. But it was not decided that if the issue of alibi had been properly submitted that the submission of the other issue of self-defense not raised by the evidence, would have been reversible error. I am reluctant to place myself in opposition *Page 517 
to my brethren whose long and large experience entitles their views and opinion to great weight, but I can not, if true to my own deep conviction, forbear to express my earnest dissent from the decision rendered.